DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 13, “operate simultaneously both the first touch sensor system and the second touch sensor system at a third time” is not clear. A “third time” is not described in the originally filed specification. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-8, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20150091847) in view of Yang et al. (US 20090085891).

As to claim 1, Chang discloses a touch sensor device comprising: 
a first touch sensor system (Fig. 3B(3211-321N)) that includes: 
a first plurality of electrodes (Fig. 3B(Y1-YN)) including a first electrode (Fig. 3B(Y1)); 
a first plurality of drive-sense circuits (DSCs) (Fig. 3B(3211-321N)) including a first DSC (Fig. 3B(3211)), wherein the first plurality of DSCs operably coupled to the first plurality of electrodes (Fig. 3B(Y1-YN)); and 
the first DSC (Fig. 3B(3211)) operably coupled to the first electrode (Fig. 3B(Y1)), wherein, when enabled, the first DSC (Fig. 3B(3211)) is configured to: 
drive a first signal via a first single line coupling to the first electrode and simultaneously sense, via the first single line, change of the first signal that is based on an electrical characteristic of the first electrode (Fig. 3B, [0032]); and 

a second touch sensor system (Fig. 3B(3221-322M)) that includes: 
a second plurality of electrodes (Fig. 3B(X1-XM)) including a second electrode (Fig. 3B(X1)); 
a second plurality of DSCs (Fig. 3B(3221-322M)) including a second DSC (Fig. 3B(3221)), wherein the second plurality of DSCs operably coupled to the second plurality of electrodes (Fig. 3B(X1-XM)); and 
the second DSC (Fig. 3B(3221)) operably coupled to the second electrode (Fig. 3B(X1)), wherein, when enabled, the second DSC (Fig. 3B(3221)) is configured to: 
drive a second signal via a second single line coupling to the second electrode and simultaneously sense, via the second single line, change of the second signal that is based on an electrical characteristic of the second electrode (Fig. 3B, [0032]); and 
process the second signal to generate a second digital signal that is representative of the electrical characteristic of the second electrode ([0040]); 
memory that stores operational instructions ([0030]); and 
one or more processing modules operably coupled to the first DSC, the second DSC, and to the memory, wherein the one or more processing modules ([0030]), when enabled, configured to execute the operational instructions to: 
coordinate operation of the first touch sensor system and the second touch sensor system ([0030]) including to: 
operate the first touch sensor system without operating the second touch sensor system at a first time ([0030]); 

operate simultaneously both the first touch sensor system and the second touch sensor system at a third time ([0030]).  
Chang does not specifically teach a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system. 
Yang teaches a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system (Fig. 6C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang’s touch sensor device by incorporating Yang’s idea of having a second touch sensor system that is configured to service a cross-section of the touch sensor devices that is also serviced by the first touch sensor system in order to improve the touch detection process (as best understood). 
As to claim 2, Chang (as modified by Yang) teach the touch sensor device of claim 1, wherein the one or more processing modules, when enabled, further configured to execute the operational instructions to: process the first digital signal that is representative of the electrical characteristic of the first electrode to determine the electrical characteristic of the first electrode; and process the second digital signal that is representative of the electrical characteristic of the second electrode to determine the 
As to claim 3, Chang (as modified by Yang) teach the touch sensor device of claim 1, wherein: the change of the first signal that is based on the electrical characteristic of the first electrode being based on user interaction with the first electrode; the change of the second signal that is based on the electrical characteristic of the first electrode being based on user interaction with the second electrode; and the one or more processing modules, when enabled, further configured to execute the operational instructions to: process the first digital signal that is representative of the electrical characteristic of the first electrode to detect the user interaction with the first electrode; and process the second digital signal that is representative of the electrical characteristic of the second electrode to detect the user interaction with the second electrode (Chang: Fig. 3B, Yang: Fig. 6C) (as best understood). 
As to claim 5, Chang (as modified by Yang) teach the touch sensor device of claim 1, wherein: operating the first touch sensor system without operating the second touch sensor system provides a power savings mode of operation of the touch sensor device (Yang: Fig. 6C) (as best understood). 
As to claim 6, Chang (as modified by Yang) teach the touch sensor system of claim 1, wherein the first electrode and the second electrode are both implemented in a 
As to claim 7, Chang (as modified by Yang) teach the touch sensor system of claim 1, wherein the first electrode is adjacently aligned to the second electrode (Yang: Fig. 6C) (as best understood). 
As to claim 8, Chang (as modified by Yang) teach the touch sensor system of claim 1, wherein: a first subset of the first plurality of electrodes implemented in a first direction; a second subset of the first plurality of electrodes implemented in a second direction that is different than the first direction; a first subset of the second plurality of electrodes implemented in the first direction; and a second subset of the second plurality of electrodes implemented in the second direction that is different than the first direction (Chang: Fig. 3B, Yang: Fig. 6C) (as best understood). 

As to claims 13-15 and 17-18, it is the apparatus of claims 1-3, 5, and 8. Please see claims 1-3, 5, and 8 for detail analysis. 

Allowable Subject Matter
7.	Claims 4, 9-12, 16, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628